Citation Nr: 9916406	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to financial assistance in acquiring specially 
adapted housing or special home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his September 1998 notice of disagreement, the veteran 
indicated that he wanted a hearing before a Member of the 
Board.  However, in his October 1998 substantive appeal, the 
veteran indicated that he did not want a Board hearing.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
ankylosis of the right ankle, rated 40 percent disabling; 
bilateral pes planus, rated 30 percent disabling; heart 
disease, rated 30 percent disabling; conversion reaction, 
rated 10 percent disabling; and a right ankle scar, rated 10 
percent disabling.

2.  The veteran, whose combined rating for the service-
connected disabilities is 80 percent, has been found totally 
disabled by reason of individual unemployability.

3.  Even assuming the loss of the use of his right foot, the 
veteran does not have additional service-connected 
disabilities due to the loss of use of any other extremity 
which so affects the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

4.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
or the anatomical loss or loss of use of both hands.

CONCLUSION OF LAW

The criteria for entitlement to financial assistance in 
acquiring specially adapted housing, or in acquiring special 
home adaptations, have not been met.  38 U.S.C.A. § 2101 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.809, 3.809a, 4.63 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that, as a result of service connected 
disabilities, he is eligible for assistance in acquiring 
specially adapted housing and/or a special home adaptation 
grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to compensation for permanent 
and total disability due to: (1) The loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) Blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) The loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) The loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809(b).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremities of 3 1/2 
inches or more, will be taken as loss of use of the hand or 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63.

The evidence of record indicates that the veteran ambulates 
with the aid of a leg brace, cane, or sometimes with 
crutches.  An October 1996 VA examination revealed that his 
right ankle had no range of motion.  The diagnosis was post-
traumatic arthritis and ankylosis, right ankle.  Other than 
pes planus and hammertoes, no abnormalities involving the 
left lower extremity were noted.  Other than arthritis of the 
lumbar spine and shoulders, no disability of the upper 
extremity were reported.

It appears that disability associated with the veteran's 
right ankle does not constitute loss of use of the right 
foot.  However, even assuming that the veteran's right ankle 
disability could be considered as loss of the use of the 
right foot, his remaining service-connected conditions are 
not of sufficient nature or severity to warrant entitlement 
to this claimed benefit.  The veteran has not lost or lost 
the use of his left lower extremity or of either upper 
extremity.  There is no disability that constitutes residuals 
of organic disease or injury which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  In this 
regard, the Board notes that the October 1996 VA examination 
noted no neurologic abnormalities.  The veteran has not been 
found to be blind in either eye due to service connected 
disability.  Under these circumstances, an allowance of the 
veteran's claim under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 
3.809 is not warranted.

In order for a veteran to be entitled to a certificate of 
eligibility for financial assistance in acquiring special 
home adaptation, he must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

No contentions with regard to blindness have been made, nor 
does the evidence demonstrate compensable disability due to 
blindness.  Further, no allegations with regard to the loss 
of use of both hands have been made.  Accordingly, under the 
circumstances, the Board is unable to conclude that the 
criteria for entitlement to a special home adaptation grant 
have been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809a.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to financial assistance in acquiring specially 
adapted housing or in acquiring special home adaptations is 
denied.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals



 

